On a petition for determination of title to personal property, the judge of the Probate Court entered a final decree that $2,500 held by the respondent Angeline belonged to the estate of Antonio Amari of which the petitioner is the administrator. The respondent appeals. The evidence, almost entirely oral testimony, is reported. There was no report of material facts and no request for one. In these circumstances the entry of the decree imports the finding of every fact necessary to support it. Bay State Cafe, Inc. v. Cohen, 334 Mass. 705. Facts thus found will not be disturbed unless plainly wrong. Bloom v. Bloom, 353 Mass. 762. A bank check payable to the deceased was indorsed. “Pay to the order of . . . [the respondent]” and signed by the deceased, an aged, ill and illiterate worker. On conflicting testimony the judge could find and by implication did find that the respondent took the check with the understanding that he would cash it and turn the proceeds over to the deceased and that he failed to do so. We cannot say that he was plainly wrong. The appeal is frivolous. The decree is affirmed with double costs and interest at the rate of twelve per cent from the time the appeal was taken. G. L. c. 211, § 10.

So ordered.